Citation Nr: 1625169	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post-right lower lobectomy, due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the appeal in August 2015 and March 2016 for additional development.

The Veteran testified before the undersigned during a November 2015 videoconference hearing.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA failed to substantially comply with Board's March 2016 remand directives; consequently, further development is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its March 2016 remand, the Board directed VA to schedule the Veteran for a new VA examination.  The Veteran initially refused a VA examination, but in April 2016 indicated that he would indeed be willing to attend a new VA examination.  In May 2016 the Veteran informed VA that he would be unavailable for an examination between July 17 and September 15, 2016.  VA should schedule the Veteran for a new VA examination to coincide with the Veteran's availability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is contacted and given an opportunity to identify the name, address and dates of all health care providers who have treated him for any lung disorder since his separation from active service in May 1952, and that any additional relevant treatment records were secured and added to the claims file.  All attempts to secure this evidence must be documented in the claims file.  If after making reasonable efforts to obtain named records, they are not able to be secured, provide the Veteran and his representative the required notice and opportunity to respond.

2.  Then, after associating any additional records received with the claims file, ensure that the Veteran is scheduled for a new VA examination by a pulmonologist.  The scheduled date for the examination must take into account the appellant's reported periods of availability.  

The RO is to provide the examiner with the entire claims file, including all VBMS and Virtual VA files.  The examiner must confirm in the report that such records were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The pulmonologist must elicit a full history of this claimed disorder from the Veteran. 

The examining physician is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

For purposes of this remand, it is presumed the Veteran had in-service asbestos exposure while serving in his military occupational specialty duties as a heavy vehicle operator.  He also is shown to have a smoking history, as noted in the April 1986 private treatment record from Holyoke Hospital and March 2005 private treatment records from Florida Medical Clinic.

Following the examination, a review of all pertinent medical records, and careful consideration of the appellant's lay statements the pulmonologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's lung cancer, first diagnosed in April 1986, is related to his active service from June 1948 to May 1952, including in-service asbestos exposure.  The examiner must further address whether it is MORE LIKELY than not that any current lung disorder, including postoperative residuals of lung cancer, is related to the Veteran's smoking history.  A complete and fully reasoned rationale must be provided for any opinion offered.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the development requested has been completed, the AOJ should review the examination report and the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  When the development requested has been completed, the issue on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




